                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

ADELL BROWN,                                     §
                                                 §
                                                 §
              Plaintiff,                         §
                                                 §
v.                                               §   CIVIL ACTION NO. 6:17-CV-00626-RC
                                                 §
NANCY A. BERRYHILL, ACTING                       §
COMMISSIONER, SOCIAL SECURITY                    §
ADMINISTRATION,                                  §
                                                 §
              Defendant.                         §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On March 29, 2019, the Magistrate Judge

issued his Report and Recommendation (Doc. No. 19), recommending that the ALJ’s decision be

affirmed and that this action be dismissed with prejudice. No objections to the Report and

Recommendation have been presented for consideration within the prescribed time period for

such objections. Therefore, the Court adopts the Report and Recommendation of the United

States Magistrate Judge (Doc. No. 19) as the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report be ADOPTED

and that the ALJ’s decision be AFFIRMED and that this action be DISMISSED WITH

PREJUDICE.
                 So ORDERED and SIGNED April 21, 2019.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge

                                                1
